Citation Nr: 0319446	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  00-13 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318 (West 
2002).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, that denied the benefit sought on 
appeal.  The appellant, the surviving spouse of a veteran who 
had active service from June 1953 to June 1955 and who died 
in June 1999, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.  In June 2001 
the Board returned this matter to the RO for additional 
development, and the case was subsequently returned to the 
Board for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  

2.  The veteran's death certificate showed he died on 
June [redacted], 1999, of an immediate cause of death of 
cardiopulmonary arrest which was due to or as a consequence 
of a history of carcinoma of the colon, a history of diabetes 
mellitus and suspected bronchial pneumonia versus carcinoma 
of the lung.  

3.  At the time of the veteran's death he was evaluated as 
100 percent disabled due to chronic undifferentiated 
schizophrenia and had been so evaluated from September 12, 
1994.  

4.  The veteran was not continuously rated totally disabled 
for a period of 10 years or more immediately preceding his 
death, or five or more years from the date of discharge from 
service.  


CONCLUSION OF LAW

The requirements for payment of Dependency and Indemnity 
Compensation benefits under the provisions of 38 U.S.C.A. 
§ 1318 have not been met.  38 U.S.C.A. §§ 1318, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.22, 3.102, 3.159 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA applies to all pending claims for 
VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the rating decision, 
as well as the Statement of the Case and the Supplemental 
Statement of the Case issued in connection with the 
appellant's appeal have notified her of the evidence 
considered, the pertinent laws and regulations and the 
reasons her claim was denied.  In addition, a letter to the 
appellant dated in February 2003 specifically notified the 
appellant of the substance of the VCAA, including the 
division of responsibilities between the appellant and the VA 
in obtaining evidence.  Under the circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records were previously 
obtained and are associated with the claims file.  In 
addition, the RO has obtained all medical records identified 
by the veteran during his lifetime and by the appellant after 
the veteran's death.  The veteran and her representative have 
not made the Board aware of any additional evidence it needs 
to be obtained in order to fairly decide the appellant's 
claim.  In this regard, in a VA Form 646 (Statement of 
Accredited Representative in Appeal Case) dated in June 2003 
the representative responded to the Supplemental Statement of 
the Case and indicated that the appellant had no further 
argument.  Therefore, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
appellant's appeal has been obtained.  Accordingly, the case 
is ready for appellate review.  

Background and Evidence

A rating decision dated in February 1959 reflects that 
service connection was granted for undifferentiated type 
schizophrenic reaction based on a review of service medical 
records and the report of a VA examination.  The disability 
was described as in remission in that rating decision and the 
veteran was assigned a 30 percent evaluation based on the 
medical evidence.  Exclusive of temporary total evaluations 
based on hospitalizations for treatment of the service-
connected disability in December 1963 and March 1977, the 
30 percent evaluation remained in effect until the early 
1990's.  A rating decision dated in October 1980 continued 
and confirmed the 30 percent evaluation based on a review of 
contemporaneous medical evidence.  

A rating decision dated in July 1993 increased the evaluation 
for the veteran's service-connected schizophrenia to 
70 percent, effective August 26, 1992.  A rating decision 
dated in March 1995 further increased the evaluation for the 
veteran's psychiatric disability to 100 percent from 
September 12, 1994.  

The veteran's death certificate showed he died on June [redacted], 
1999, of a cardiopulmonary arrest which was due to or as a 
consequence of a history of carcinoma of the colon, a history 
of diabetes mellitus and suspected bronchial pneumonia versus 
carcinoma of the lung.  

Private medical records dated between 1988 and 1999 were 
submitted with a VA Form 21-4138 (Statement in Support of 
Claim) from the appellant dated in December 1999.  The 
appellant's statement relates that enclosed were all the 
records she could gather for review in connection with the 
claim for service connection for the cause of the veteran's 
death.  She also indicated that she was claiming secondary 
service connection for the cause of the veteran's death due 
to a disability which was service connected and contributed 
substantially to the cause of the veteran's death.  

A VA Form 9 (Appeal to Board of Veterans' Appeals) dated in 
June 2000 shows the appellant related that the service-
connected conditions of her spouse contributed substantially 
to his death.  

A letter from the RO to the appellant dated in February 2003 
informed her (1) what evidence was necessary to establish 
entitlement to DIC benefits under 38 U.S.C.A. § 1318; (2) 
what information or evidence was needed from the appellant 
and what she could do to help with her claim; and (3) when 
and where to send information or evidence, what has been done 
to help the appellant with her claim and who to call if she 
had questions or needed assistance.  

No response was received from the appellant to the RO's 
February 2003 letter, and following the issuance of a 
Supplemental Statement of the Case the appellant's 
representative indicated that the appellant had no further 
argument.  

Law and Analysis

The appellant presumably contends that the veteran was 
totally disabled due to his service-connected disability for 
many years prior to the date he was assigned a total 
evaluation in September 1994.  In substance, she maintains 
that the veteran was totally disabled for at least 10 years 
prior to his death.  

Applicable law provides that the VA will pay Dependency and 
Indemnity Compensation benefits to the surviving spouse of a 
deceased veteran who was in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability that was rated totally disabled if the disability 
was continuously rated disabling for a period of 10 or more 
years or immediately preceding death.  38 U.S.C.A. § 1318; 
38 C.F.R. § 3.22.  The Board would note and acknowledge that 
DIC benefits are also payable when it is shown that the 
veteran dies from a service-connected disability or when a 
service-connected disability contributes substantially and 
materially to cause death.  See 38 U.S.C.A. § 1310.  However, 
the June 2000 BVA decision considered and denied the 
appellant's claim for the cause of the veteran's death and 
DIC benefits under 38 U.S.C.A. § 1310.  

A review of the record discloses that the veteran was granted 
a 100 percent evaluation for his service-connected 
psychiatric disability from September 12, 1994, and that he 
died on June [redacted], 1999.  Thus, the veteran was in receipt of a 
total evaluation for approximately four years and nine months 
prior to his death.  Consequently, the veteran was not 
totally disabled for a period of 10 years prior to his death 
for purposes of establishing entitlement to DIC benefits 
under 38 U.S.C.A. § 1318.  

At this point, the Board would note that the appellant has 
not alleged that any rating decision dated prior to the 
March 1995 rating decision which assigned a 100 percent 
evaluation contained clear and unmistakable error in the 
evaluations assigned for the veteran's psychiatric 
disability.  This case also does not involve any claim for 
"hypothetical entitlement" since the veteran's entitlement to 
and receipt of compensation was established during his 
lifetime.  See National Organization of Veterans Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d. 365 (Fed. 
Cir. 2001); but c. f. National Organization of Veterans 
Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d. 
1373 (Fed. Cir. 2003).  Indeed, the record discloses that the 
appellant has made no specific contentions with respect to 
entitlement to DIC benefits under 38 U.S.C.A. § 1318.  

Nevertheless, the Board would observe that the veteran's 
disability was most recently reviewed prior to the March 1995 
rating decision that assigned a 100 percent evaluation in a 
rating decision dated in July 1993.  That rating decision 
increased the evaluation for the veteran's psychiatric 
disability from 30 percent to 70 percent effective August 26, 
1992.  Suffice it to point out that even had that rating 
decision assigned a 100 percent evaluation from August 1992 
the appellant would still not be entitled to DIC benefits 
under 38 U.S.C.A. § 1318 because the veteran would not have 
been totally disabled for a period of time 10 years prior to 
his death, or since June 1989.  Significantly, that rating 
decision reviewed the report of a January 1993 VA 
examination.  While the veteran was described as a very poor 
historian, the veteran's wife informed the examiner that the 
veteran had been working as a school teacher in an elementary 
school and had retired about three years ago.  The veteran's 
wife reported that the veteran had been a school teacher for 
18 years.  Thus, it would appear that the veteran would not 
have been entitled to a total evaluation for his 
schizophrenia for a period of 10 years prior to his death.  
In any event, the veteran was notified of the July 1993 
rating decision and did not appeal that decision.  

Prior to that date the veteran's disability evaluation was 
previously reevaluated in October 1980.  That rating decision 
continued and confirmed the 30 percent evaluation.  The 
veteran was notified of that determination and of his 
appellate rights, but did not appeal.  That decision is 
final.  

Therefore, the Board finds that the record reflects that the 
veteran was not totally disabled for a period of 10 years 
prior to his death.  He was granted a total disability 
evaluation effective September 12, 1994, and died June 12, 
1999, more than five years before the date required for the 
appellant to be entitled to DIC benefits under 38 U.S.C.A. 
§ 1318.  Accordingly, the Board concludes that entitlement to 
DIC benefits under 38 U.S.C.A. § 1318 are not warranted.  


ORDER

Dependency and Indemnity Compensation benefits under the 
provisions of 38 U.S.C.A. § 1318 are denied.  



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

